  Case 2:18-cv-03007-JS-AKT Document 288 Filed 04/17/20 Page 1 of 2 PageID #: 1997


WILSON, ELSER, MOSKOWITZ
EDELMAN & DICKER, LLP
Attorneys for County Defendants
1133 Westchester Avenue
White Plains, NY 10604
(914) 323-7000
Attn: Peter A. Meisels
        Janine Mastellone
        Lalit K. Loomba

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
JOSEPH JACKSON,                                                         :   Docket No.
                                                                        :   18-CV-3007 (JS)(AKT)
                                             Plaintiff,                 :
                                                                        :
                  -against-                                             :   COUNTY DEFENDANTS’
                                                                        :   NOTICE OF MOTION
NASSAU COUNTY; THE INCORPORATED VILLAGE :                                   TO DISMISS PLAINTIFF’S
OF FREEPORT; DETECTIVE ROBERT DEMPSEY;                                  :   SECOND-AMENDED
DETECTIVE GARY ABBONDANDELO; DETECTIVE :                                    COMPLAINT AND TO
JOHN M. HOLLAND; DETECTIVE MICHAEL HERTS; :                                 STRIKE EXHIBITS
DETECTIVE MARTIN ALGER; POLICE OFFICER                                  :
ROBERT MELENDEZ, DETECTIVE WALTER                                       :
SWENSON, DETECTIVE ANTHONY KOSIER;                                      :
DETECTIVE SERGEANT DAN SEVERIN; DORA                                    :
MULLEN, AS ADMINISTRATOR OF THE ESTATE OF :
JERL MULLEN; JANE DOE, AS ADMINISTRATOR OF :
THE ESTATE OF ARTHUR ZIMMER, and JOHN and                               :
JANE DOE 1 through 20,                                                  :
                                                                        :
                                             Defendants.                :
----------------------------------------------------------------------- x

TO:     ELEFTERAKIS, ELEFTERAKIS & PANEK
        Attorneys for Plaintiff
        80 Pine Street, 38th Floor
        New York, NY 10005
        (212) 532-1116
        gharvis@eeplaw.com

             PLEASE TAKE NOTICE, that upon the annexed declaration of Lalit K. Loomba, Esq., dated

April 17, 2020 (and the exhibits thereto); the accompanying memorandum of law dated April 17, 2020;

and all the prior proceedings herein, defendants Nassau County, Det. Robert Dempsey, Det. Gary

Abbondandelo, Det. John M. Holland, Det. Michael Herts, Det. Martin Alger, Detective Anthony

                                                            -1-
8205310v.1
  Case 2:18-cv-03007-JS-AKT Document 288 Filed 04/17/20 Page 2 of 2 PageID #: 1998


Kosier, Det. Sgt. Dan Severin, and Dora Mullen, as Administrator of the Estate of Jerl Mullen

(collectively, the “County Defendants”) and Det. Walter Swenson, will move this Court, before the Hon.

Joanne Seybert, on June 1, 2020, or on such other date as the Court may determine, for (i) an Order,

pursuant to Rule 8(a) of the Federal Rules of Civil Procedure (“FRCP), dismissing the second-amended

complaint in its entirety; or, alternatively, (ii) an Order, pursuant to FRCP Rule 10(c) and Rule 12(f),

striking certain of the proposed exhibits from the second-amended complaint; (iii) an Order, pursuant

FRCP Rule 12(b)(6), dismissing certain claims for relief asserted in the second-amended complaint and

dismissing all claims as against defendant Dora Mullen, as Administrator for the Estate of Jerl Mullen;

(iv) an Order, pursuant to FRCP 4(m) dismissing the second-amended complaint as against Det. Walter

Swenson to the extent service of process is not completed within 90 days from filing of the complaint;

and (v) for such other further and different relief as the Court, in its discretion, may deem just and

proper.

             PLEASE TAKE FURTHER NOTICE that according to the briefing schedule set by the

Court, opposition must be filed on or before May 18, 2020, and reply papers must be filed on or before

June 1, 2020.

Dated:       White Plains, New York
             April 17, 2020
                                              Respectfully submitted,

                                              WILSON, ELSER, MOSKOWITZ,
                                              EDELMAN & DICKER LLP
                                              Attorneys for County Defendants




                                              ________________________________
                                              Peter A. Meisels
                                              Janine Mastellone
                                              Lalit K. Loomba

                                              1133 Westchester Avenue
                                              White Plains, New York 10604
                                              (914) 323-7000
                                              Our File No. 12473.00014
                                                     -2-
8205310v.1
